Citation Nr: 1333522	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  11-32 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his December 2011 substantive appeal, the Veteran requested a hearing before a member of the Board.  That request for a hearing was subsequently withdrawn by the Veteran's representative in February 2012.


REMAND

The Veteran claims service connection for a low back disability as directly related to his military service as a stock clerk, where the Veteran asserts that he was required to lift heavy objects.

As delineated in 38 C.F.R. § 3.159(c)(4) (2012), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.  

In this instance, the evidence of record reveals that a VA examination is required before the claim can be adjudicated.  A September 2008 treatment record from Dr. D.S. specifies that the Veteran has been diagnosed with lumbar degenerative disc disease and somatic dysfunction.  Additionally, the Veteran's service treatment records (STRs) show that the Veteran reported to the sick bay in August 1971 and was treated for muscle aches, and there is evidence that the Veteran has suffered with back problems since service.  Specifically, a September 2009 statement from Dr. W.E. explains that he has known the Veteran since 1961 and ever since the Veteran returned from service, the Veteran has had trouble with his back.  The Veteran's spouse also indicated, in an August 2009 statement that the Veteran has suffered with back problems since he returned home from service and his back problems have limited the Veteran's activities.  Given the above evidence, the Veteran is entitled to a VA examination to determine the likely nature and onset of any low back disability.  See 38 C.F.R. § 3.159(c)(4) (2012); McLendon, 20 Vet. App. 79. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and onset of any low back disorder.  The claims folder and a separate copy of this remand should be made available to the examiner for review.  All tests and studies deemed necessary should be accomplished.  Based upon a review of the claims folder, the examiner is asked to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current low back disorder had its onset during the Veteran's military service or is otherwise traceable thereto.  In reaching his/her opinion, the examiner should consider the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including STRs showing treatment for muscle aches.  The medical reasons for accepting or rejecting any statements regarding continuity of symptoms since service should be set forth in detail. 

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AOJ should readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

